Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 1 of 9 PageID# 52




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


FN HERSTAL, S.A.,                               )       Civil Action No.: 1:20-cv-00249-LO-TCB
                                                )
                                                )
                       Plaintiff,               )
       v.                                       )
                                                )
                                                )
STURM, RUGER & CO., INC.,                       )
                                                )
                                                )
                       Defendant.               )
                                                )




   PLAINTIFF FN HERSTAL’S ANSWER TO DEFENDANT’S COUNTERCLAIMS

       Plaintiff/Counter-Defendant, FN Herstal, S.A. (hereinafter “Plaintiff”) submits the

following Answers to Defendant, Sturm, Ruger & Co., Inc.’s, (“Defendant”) Counterclaims.

                           NATURE OF THE COUNTERCLAIMS

       1.      Plaintiff admits that in the Counterclaims the Defendant has alleged the referenced

counterclaims; but Plaintiff denies the merits of any such allegations and denies that Plaintiff’s

subject Federal trademark registrations, which have achieved “incontestable” registration status,

should be cancelled.

                                             PARTIES

       2.      Admitted.

       3.      Admitted.

                                    JURISDICTION AND VENUE

       4.      Plaintiff admits that this Court has jurisdiction over the subject matter of this action,


                                                    1
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 2 of 9 PageID# 53




but denies Defendant’s allegations in the Counterclaims have any merit.

        5.      Plaintiff admits that it has alleged in its Complaint the causes of action and remedies

against Defendant identified in Paragraph 5 of the Defendant’s Counterclaims.

        6.      Admitted.

                        RUGER, ITS PRODUCTS, AND TRADEMARKS

        7.      Plaintiff is without sufficient knowledge and information from which to form a

belief pertaining to the allegations of Paragraph 7, and thereby denies the allegations and demands

strict proof thereof.

        8.      Plaintiff is without sufficient knowledge and information from which to form a

belief pertaining to the allegations of Paragraph 8, and thereby denies the allegations and demands

strict proof thereof.

        9.      Plaintiff is without sufficient knowledge and information from which to form a

belief pertaining to the allegations of Paragraph 9, and thereby denies the allegations and demands

strict proof thereof.

        10.     Plaintiff is without sufficient knowledge and information from which to form a

belief pertaining to the allegations of Paragraph 10, and thereby denies the allegations and demands

strict proof thereof.

        11.     Plaintiff admits that Defendant introduced a firearm under the trademark RUGER-

57, and that this firearm uses the type of ammunition referenced, but Plaintiff is without sufficient

knowledge and information from which to form a belief pertaining to the remaining allegations

asserted within the first sentence of Paragraph 11, and thereby denies those remaining allegations.

Plaintiff further denies the allegations of the second sentence of Paragraph 11, with the exception



                                                  2
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 3 of 9 PageID# 54




that Plaintiff admits “57” as used in Defendant’s trademark for RUGER-57 is pronounced “FIVE

SEVEN.” Plaintiff is without sufficient knowledge and information from which to form a belief

pertaining to the allegations found within the third sentence of Paragraph 11 as to the reason why

Defendant “chose the RUGER-57 name” and that the RUGER trademark is “well-known,” and

thereby denies those allegations. Plaintiff further affirmatively denies that “57” is a caliber

designation and denies Defendant’s claim that Defendant’s RUGER-57 trademark, which

Defendant has just started to use, would be a “well-known” mark, as alleged in the third sentence

of Paragraph 11. The last sentence of Paragraph 11 alleges that the image directly below that

paragraph shows Defendant’s RUGER-57 branded pistol. Plaintiff responds that the subject image

appears to show what Defendant has branded as its RUGER-57 firearm, but Plaintiff lacks

sufficient information to definitively admit this allegation.

       12.     Plaintiff admits the allegations of Paragraph 12, except that the alleged opposition

filing date of February 13, 2020 is inaccurate. In reality, Plaintiff filed its Notice of Opposition in

the United States Patent and Trademark Office against Defendant’s trademark application for the

mark RUGER-57 on March 9, 2020.

       13.     Plaintiff admits that Defendant has claimed RUGER-57 is a trademark and that

Defendant has filed a Federal application seeking registration of the trademark RUGER-57, but

Plaintiff denies that “57” is the caliber of the firearm and further denies the vague and

argumentative allegation that Defendant’s admitted trademark RUGER-57 is “like” the other

identified trademarks, but admits that trademarks may consist of words, letters, and numbers for

forming a protectable trademark.

       14.     Plaintiff is without sufficient knowledge and information as to Defendant’s



                                                  3
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 4 of 9 PageID# 55




activities and to what Defendant does or does not claim trademark rights beyond what is at issue

in this case, and therefore denies those specific allegations. Neither party has filed for or is

claiming rights in a generic caliber designation as Plaintiff is the owner of Federal trademark

registrations which have long ago achieved “incontestable” registration status for the trademark

FIVE-SEVEN and Defendant seeks to register the trademark RUGER-57 (not only the RUGER

portion) without any disclaimer of “57” in the mark. Plaintiff affirmatively denies that Plaintiff’s

long-protected and Federally registered trademarks are generic or are the caliber of the firearms at

issue. Paragraph 14 is additionally incomprehensible as written in that Plaintiff cannot respond as

to what “anyone else” can or cannot claim, and Defendant has asserted in Paragraph 14 a tautology.

       15.     Plaintiff is without sufficient knowledge and information as to whether Defendant

is or “is not alone,” as this sentence is vague, overly broad, and incomprehensible, and Plaintiff

therefore denies the same. Plaintiff further denies the second sentence of Paragraph 15.

             FN HERSTAL, ITS PRODUCTS, AND THE FN “Five-seveN” MARK

       16.     Plaintiff denies the allegations in Paragraph 16 in that Defendant has misidentified

Plaintiff’s asserted Federally registered trademarks. Plaintiff does not use the asserted Federally

registered marks so that they would necessarily be preceded with “FN,” as further shown by the

images of the pistols identified below Paragraph 16 of Defendant’s Counterclaims where Plaintiff

uses the asserted marks without being preceded by “FN.” Plaintiff admits at times its asserted

mark appears as shown by Defendant, in connection with the pistol chambered for the ammunition

shown, but denies that the mark always appears in the manner shown in this paragraph or that the

mark is only limited for use on the referenced pistols.




                                                 4
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 5 of 9 PageID# 56




       17.     Plaintiff denies that it only uses the subject mark as shown by Defendant in

Paragraph 17 or that the mark only appears with the beginning “FN” portion as asserted in

Paragraph 17 of the Counterclaims, and thereby denies those assertions of Paragraph 17. Plaintiff

further denies that “FN” is “its core trademark,” in the Plaintiff’s Federally registered marks at

issue and as alleged in the Complaint, as “FN” does not even appear in Plaintiff’s asserted and

Federally registered and incontestable trademarks at issue in this proceeding, nor does “FN”

always appear in other registered trademarks owned by Plaintiff. The term “core trademark” is

additionally vague, incomprehensible, and argumentative, and is not a defined term. Defendant’s

assertion of “core trademark” is not at issue or even a part of Plaintiff’s asserted and Federally

registered trademarks. Plaintiff admits it owns the Federal trademark applications and registrations

referenced in Paragraph 17, among others. Lastly, Plaintiff admits that “Herstal” is a municipality

of Belgium within the country’s Walloon Region and Province of Liège. The municipality of

Herstal is included in the Greater Liège agglomeration, and Plaintiff admits its headquarters are

located within this agglomeration.

       18.     Plaintiff admits that it owns the Federally registered trademark as shown in

Paragraph 18 and it appears in the manner shown. Plaintiff further states that its rights in the

subject trademark registration are not limited to that or any other specific stylized form, but are

extendable to any stylized form of the mark and enforceable against any infringing uses.

       19.     Admitted.

       20.     Plaintiff denies the allegations in Paragraph 20, with the exception that Plaintiff

admits the number “57” in Defendant’s trademark RUGER-57, which is the subject of Defendant’s




                                                 5
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 6 of 9 PageID# 57




Federal trademark application No. 88654610, is pronounced as “FIVE SEVEN” and not as

“FIFTY-SEVEN.”

       21.     Plaintiff denies the first sentence of Paragraph 21. Although Plaintiff admits the

second sentence in that the referenced statement appears as taken out of context from Plaintiff’s

website, Plaintiff denies that this referenced statement is an example of generic use of Plaintiff’s

trademark.

                                 FIRST COUNTERCLAIM
                  Cancellation of Registration No. 4017800 for Genericness
                   Under Section 14 of the Lanham Act, 15 U.S.C. § 1064

       22.     Plaintiff repeats and incorporates by reference its answers to Paragraphs 1-21 of the

Counterclaims.

       23.     Admitted.

       24.     Plaintiff denies the allegations of Paragraph 24 and specifically denies that

Defendant’s use of “57,” which is pronounced “FIVE SEVEN” as noted in Paragraph 24 of the

Counterclaims, does not have trademark significance, as reflected by Plaintiff’s incontestable

trademark registrations at issue and by Defendant’s Federal trademark application for the mark

RUGER-57.

       25.     Denied.

       26.     Denied.

       27.     Denied.




                                                 6
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 7 of 9 PageID# 58




                                SECOND COUNTERCLAIM
                   Cancellation of Registration No. 2096923 for Genericness
                    Under Section 14 of the Lanham Act, 15 U.S.C. § 1064

       28.     Plaintiff repeats and incorporates by reference its answers to Paragraphs 1-27 of the

Counterclaims.

       29.     Admitted.

       30.     Plaintiff denies the allegations of Paragraph 30 and specifically denies that

Defendant’s use of “57,” which is pronounced “FIVE SEVEN” as noted in Paragraph 30 of the

Counterclaims, does not have trademark significance, as reflected by Plaintiff’s incontestable

trademark registrations at issue and by Defendant’s Federal trademark application for the mark

RUGER-57.

       31.     Denied.

       32.     Denied.

       33.     Denied.

                                 AFFIRMATIVE DEFENSES

       34.     The Counterclaims of Defendant fail to state a claim against Plaintiff upon which

relief can be granted.

       35.     Plaintiff’s Federal trademark registrations at issue, Nos. 2096923 and 4017800,

have achieved incontestable registration status.     As such, any claims of descriptiveness by

Defendant may not be asserted against these two registrations.

       36.     Defendant has raised improper or insufficient allegations of genericness in asserting

the Counterclaims against the Plaintiff




                                                 7
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 8 of 9 PageID# 59




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays:

       1.      For the requested relief in its Complaint;

       2.      That Defendant’s Counterclaims be dismissed with prejudice and the requested

relief of Defendant be denied in its entirety.

       3.      That Plaintiff have such other and further relief as this Court may deem just and

equitable.


                                                 Respectfully submitted,


                                       By:        /s/ Burton S. Ehrlich
                                                 One of Plaintiff’s attorneys
Burton S. Ehrlich
Boris Umansky
John P. Luther
Ladas & Parry LLP
224 S. Michigan Avenue
Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                                    8
Case 1:20-cv-00249-LO-TCB Document 11 Filed 05/06/20 Page 9 of 9 PageID# 60




May 6, 2020

                                By: ___/s/Thomas J. Moore
                                       Thomas J. Moore
                                       One of Plaintiff’s attorneys
                                       Virginia State Bar No. 20056
c/o Ladas & Parry LLP
1700 Diagonal Road, Suite 505
Alexandria, VA 22314
Telephone: 571-317-7023




                                          9
